DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding the 35 U.S.C. 103 rejections of claims 1-19, the closest prior art of record is Hamatani (WO-2017213011-A1), which teaches a deep-body-temperature estimation system comprising a temperature sensor configured to measure a temperature inside clothes being a temperature inside the clothes worn by a user (Hamatani, Translated Page 11, lines 19-21, 28-29, Translated Page 3, lines 50-51; wherein the effect of the heat resistance of the clothes being a factor reads on the temperature being inside the clothes worn by a user); an acceleration sensor configured to detect an acceleration applied to the user (Translated Page 13, lines 7-8); a hardware processor configured to estimate a heat production amount based on the acceleration detected by the acceleration sensor (Translated Page 6, lines 27-28; wherein Equation 12 relates metabolism, which is considered equivalent to Applicant’s disclosed heat production, to Δeff which is determined using the accelerometer), the heat production amount being a heat amount generated inside a body of the user, and estimate a deep body temperature based on (i) the temperature inside the clothes measured by the temperature sensor and (ii) the estimated heat production amount, the deep body temperature being a temperature inside the body of the user (Translated Page 5, lines 42-43, Table 5; wherein Tskin and clo represent skin temperature and clothing thermal resistance, respectively, and metabolic rate is equivalent to Applicant’s heat production), wherein the hardware processor estimates the deep body temperature by using a mathematical model indicating a correspondence relation among the temperature inside the 
However, Hamatani fails to disclose the limitation of the mathematical model is expressed by a simultaneous differential equation comprising: a first equation where an amount of change in a first heat amount is expressed by a difference between the heat production amount and a first heat flow amount that is a heat flow amount supplied from muscles of the user to the blood of the user, the amount of change in the first heat amount being an heat amount of the muscles of the user, a second equation where an amount of change in the second heat amount is expressed by a difference between the first heat flow amount and a second heat flow amount that is a heat flow amount supplied from the blood of the user to an inside of the clothes, the amount of change in the second heat amount being a heat amount of the blood of the user, a third equation where the first heat flow amount is expressed by an ratio of a difference between an amount of change in the first temperature that is a temperature of the muscles of the user and the amount of change in the second temperature that is the temperature of the blood of the user to a first thermal resistance value that is a thermal resistance value from the muscle of the user to the blood of the user, a fourth equation wherein the second heat flow amount is expressed by an ratio of a difference between the amount of change of the second temperature and the amount of change in the temperature inside the clothes to a second thermal resistance value that is a thermal resistance value from the blood of the user to the inside of the clothes, a fifth equation where the amount of change in the first temperature is expressed by a ratio of the first heat amount to a first heat capacity that is a heat capacity of the muscles of the user, and a sixth equation where an amount of change in the second temperature is expressed by a ratio of the second heat amount to a second heat capacity that is a heat capacity of the blood of the user, and the deep-body-temperature estimation means estimates the second temperature as the deep body temperature, and the hardware processor estimates the second temperature as the deep body temperature. It would not have been obvious to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.L./Examiner, Art Unit 3791               

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791